Citation Nr: 1106484	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  08-04 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUES

1.  Entitlement to a higher rating for lumbar degenerative disc 
disease, initially rated as 20 percent disabling from December 
12, 2005, to July 15, 2008, and as 40 percent disabling 
thereafter.

2.  Entitlement to a higher initial evaluation for left leg 
radiculopathy, rated as 40 percent disabling from April 8, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1985 to May 
1992.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah, in which the RO granted service connection for lumbar 
degenerative disc disease and awarded an initial 10 percent 
disability rating from December 12, 2005.  In a May 2007 rating 
decision, the RO granted a higher initial rating of 20 percent 
for the disability, effective from December 12, 2005, and in a 
January 2009 decision, the RO granted a rating of 40 percent, 
effective July 15, 2008.  The Board remanded the case in December 
2009 for further notification, evidentiary development, and 
adjudication.  The Board instructed the agency of original 
jurisdiction (AOJ) to obtain records from the Veteran's treatment 
at the VA Salt Lake City Health Care System, provide the Veteran 
with a VA examination, and then re-adjudicate the claim.  

The AOJ obtained treatment records from the Salt Lake City 
facility and scheduled the Veteran for a VA examination, which 
was conducted in April 2010.  By a September 2010 rating 
decision, the AOJ awarded a separate 40 percent rating for left 
leg radiculopathy associated with lumbar degenerative disc 
disease.  Such an action was in accord with the criteria for 
rating back disabilities, which require that associated 
neurologic abnormalities be rated separately.  38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the Spine, 
Note (1).  

The Veteran and his wife testified before the undersigned 
Veterans Law Judge at a hearing at the RO in April 2008.  A 
transcript of the hearing has been associated with the Veteran's 
claims file.  


REMAND

In December 2009, the Board remanded the Veteran's claim, 
instructing the AOJ to, among other things, obtain records from 
VA medical facilities at which the Veteran had been treated since 
July 2007.  The AOJ thereafter requested records from the VA Salt 
Lake City Health Care System; records from July 2007 through 
September 2010 were associated with the claims file pursuant to 
the remand.  However, also of record is a January 2009 rating 
decision in which the RO awarded the Veteran a rating of 40 
percent for his service-connected lumbar degenerative disc 
disease, effective July 15, 2008.  (Although this action was 
taken prior to the Board's remand, it does not appear that it was 
included in the claims file at the time the Board addressed the 
case in December 2009.)  In the rating decision, the RO indicated 
that it was basing the increase on a VA examination conducted in 
July 2008.  It does not appear, however, that the July 2008 VA 
examination is of record.  

The Board notes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically in the claims file.  See Dunn v. West, 11 Vet. App. 
462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  Therefore, as the identified VA examination records may 
have a bearing on the Veteran's rating claims, the AOJ must 
attempt to obtain the above-identified report of VA examination, 
along with any other examination or treatment records not 
currently of record, from the VA Salt Lake City Health Care 
System and associate any records obtained with the claims file.

The Board notes in particular that, in remanding the Veteran's 
claim in December 2009, the Board specifically instructed the 
originating agency to seek records of all examination and 
treatment the Veteran had obtained at the Salt Lake City VA 
facility.  As such, the Board again emphasizes that future 
adjudication of the Veteran's rating claims must include 
consideration of all identified VA examination and treatment 
records.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand 
by the Board confers on a claimant, as a matter of law, the right 
to compliance with the remand orders).

As for the award of the separate rating, implemented by the 
Appeals Management Center (AMC), in September 2010, the Board 
notes that the supplemental statement of the case (SSOC) issued 
in October 2010 did not address this issue.  On remand, 
consideration of the rating must be specifically addressed by the 
AOJ.  This is required because of Note (1) in the Diagnostic 
criteria set forth for rating back disabilities.  The note 
requires that consideration be given to the possibility of 
separate ratings for neurologic abnormalities caused by the back 
disability that is the subject of the claim.  

In view of the foregoing, this case is REMANDED for the following 
action:

1.  The AOJ must obtain all medical records 
pertaining to the Veteran's VA examination 
on July 15, 2008.  In addition, the AOJ 
should obtain any other reports of the 
Veteran's treatment or examination at the 
Salt Lake City facility that are not 
currently of record.  Any other sources of 
treatment records identified by the Veteran 
should also be contacted.  The AOJ must 
follow the procedures set forth in 38 
C.F.R. § 3.159(c) (2010).  All records 
and/or responses received should be 
associated with the claims file.

2.  After undertaking any other 
development deemed appropriate, the issues 
on appeal must be addressed by the AOJ.  
Specific consideration should be given to 
the left leg radiculopathy issue.  If any 
benefit sought is not granted, the Veteran 
and his representative must be furnished 
with a SSOC and afforded an opportunity to 
respond before the record is returned to 
the Board for further review.  The SSOC 
must specifically address the criteria for 
rating left leg radiculopathy and the 
propriety of the current rating.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran until he 
is notified by VA.  The Veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999) 

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

